ACCEPTED
                                                                                                                                                  1-15-00117
                                                                                                                                   FIRST COURT OF APPEALS
Appellate Docket Number: 1-15-00117-CV                                                                                                     HOUSTON, TEXAS
                                                                                                                                        3/6/2015 11:50:53 AM
                                                                                                                                         CHRISTOPHER PRINE
Appellate Case Style:         League City                                                                                                             CLERK

                        Vs.
                              Texas Windstorm Insurance Association

Compan.ion Case No.:
                                                                                                                    FILED IN
                                                                                                             1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             3/6/2015 11:50:53 AM
Amended/conected statement:                          DOCKETING ST ATEMENT (Civil)                            CHRISTOPHER A. PRINE
                                                                                                                     Clerk
                                                Appellate Court: 1st Court of Appeals
                                         (lo be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                JI. Appellant Attorney(s)
0   Person     0   Organization (choose one)                                i;gj     Lead Attorney
Organization Name : T~xas Windstorm Insurance Association                   First Name:         Date
First Name:                                                                 Middle Name:

Middle Name:                                                                Last Name:

Last Name:                                                                  Suffix:

Suffix:                                                                     Law Firn1 Name: Bracewell & Giuliani LLP

Pro Se:    0                                                                Address 1:          111 Congress Ave., Suite 2300 ·
                                                                            Address 2:

                                                                            C ity:              Austin

                                                                            State:      Texas                       Zip+4:      78701
                                                                            Telephone:          512-494-3610                ext.
                                                                            Fax:        '1~800-404-3970
                                                                                         -            "

                                                                            Email:      dale.wainwright@bgllp.com

                                                                            SBN:        00000049

I. Appellant                                                                II. Appellant Attorney(s) · ·

0   Person     0   Organizati on (choose one)                               0        Lead Attorney
Organization Name: Texas Windstom1 Insurance Association                    First Name:         Andrew .
First Name:                                                                 Middle Name: T.

Middle Name:                                                                Last Name:

Last Name:                                                                  Suffix:

Suffi x:                                                                    Law Firm Name: Litchfield Cavo Ll:-P

Pro Se:    Q                                                                Address 1:          One Riverway, Suite      fooo
                                                                            Address 2:




                                                                 Page1of10
                                                                  City :               Houston
                                                                  State:      Texas                       Zip+4:      77056
                                                                  Telephone:           713-418-2002                ext.
                                                                  Fax:        713-623-8222
                                                                  Ernai I:    rnckinney@lltchiieldcavo.com
                                                                  SBN :       13716800

I. Appellant                                                      II. Appellant Attorney(s)

D   Person     [g] Organization (choose one)                      D        Lead Attorney
Organization Name: Texas Windstom1 Insurance Association          First Name:          Lindsay
First Name:                                                       Middle Name: E.
Middle Name:                                                      Last Name:           Hagans

Last Name:                                                        Suffix:

Suffix:                                                           Law Firm Name: Bracewell & Giuliani LLP

Pro Se:   0                                                       Address I :          111 Congress Ave., Suite 2300
                                                                  Address 2:

                                                                  City:                Austin
                                                                  State:      Texas                       Zip+4:      78701
                                                                  Telephone:           512-494-365~                ext.
                                                                  Fax:         1-800-404-3970
                                                                  Em ai I:     lindsay .liagans@?gllp.com

                                                                  SBN:        24087651

lIL Appellee                                                      IV. Appellee AttOrney(s)

D   Person     [g]Organization (choose one)                       [Z]      Lead Attorney
Organization Name:League 'C ity                                   First Name:          Jennifer
First Name :                                                      Middle Name: Bruch

Middle Name:                                                      Last Name:           Hogan
Last Name:                                                        Suffix:
Suffix:                                                           Law Firm Name: Hogan & Hogan .
Pro Se:   Q                                                       Address 1:           711 .Louisiana, Suite 500

                                                                  Address 2:
                                                                  City:                Houston
                                                                  State:       Texas                        Zip+4:        77002
                                                                  Telephone:           713-222-8800                ext
                                                                  Fax:         713-222-8810
                                                                  Email:       jhogan@hoganf'rrm:com
                                                                  SBN:         03239100

III. Appellee                                                      IV. Appellee Attorney(s)
D   Person      [Z]Organization (choose one)                      D        Lead Attomey
Organization Name: League City                                    First Name:          Gregory
First Name:                                                        Middle Name: F.
                                                           Page 2of10
Middle Name:                                       Last Name:          Cox
Last Name:                                         Suffix:
Suffix:                                            Law Film Name: The Mostyn Law Firm
Pro Se:   0                                        Address 1:          6280 Delaware Street
                                                   Address 2:
                                                   City:               Beaumont
                                                   State:      Texas                     Zip+4:   77706
                                                   Telephone:          409-832-2777           ext.
                                                   Fax:        409--832-2703
                                                   Emai l:     gfcox@mostynlaw.com
                                                   SBN:        00793561

m.   Appellee                                      IV. Appellee Attorney(s)
D    Person   D Organization (choose one)          D        Lead Attorney
                                                   First Name:
First Name:                                        Middle Name:
Middle Name:                                       Last Name:
Last Name:                                         Suffix:
Suffix:                                            Law Firm Name:
Pro Se:   0                                        Address l:
                                                   Address 2:
                                                   City:
                                                   State:      Texas                     Zip+4:
                                                   Telephone:                                 ext.
                                                   Fax:
                                                   Email:
                                                   SBN:




                                            Page 3of10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: November 13, 2014                          Type of judgment:       Jury Tl'ial

Date notice of appeal filed in trial court: February 20, 2015
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal ofappealable order:        D Yes      IS] No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Acce lerated appeal (See TRAP 2 8):             D    Yes IS] No
If yes, please specify statutory or other basi s on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):            0Yes       ~No


Pennissive? (See TRAP 28.3):                     0Yes IS] No
If yes, please specify statutory or other basis for such status :


Agreed? (See TRAP 28.2):                         D   Yes    ISi No
If yes,
    .
        please specify
               .
                       statutory
                       .
                                 or other basis for such status: -


Appeal should receive precedence, preference, or priority under statute or rule:             0   Yes IS] No

lf )les, please specify statutory or other basis for s uch status:


Does this case in volve an amount under $100,000?            D   Yes IS]No
Judgment or order disposes of all paiiies and issues:        ISl Yes 0No
Appeal from final judgment:                                  ISl Yes D No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?           D     Yes   ISl No
VI. Actions Extending TimeTo Perfect Appeal
                                                                                                 "'~




Motion for New T rial:                ISlYes     D No                l f yes, date filed: November 14, 2014

Motion to Modify Judgment:            0Yes       IXJ No              If yes, date filed:
Request for F indings of Fact         D Yes IS] No                   If yes, date filed: .
and Conclusions of Law:
                                      0Yes       IS] No              If yes, date filed:
 Motion to Reinstate:

 Motion under TRCP 306a:
                                      D    Yes   IS] No              If yes, date fil ed:

Other:                                ISi Yes    0No

 If other, please specify: Motion to Disregard Certain Jury Findings and Render Judgment on Remaining Findings

VII. Jndigency Of Party: (Attach          file~stamped    copy of affidavit, and extension motion if filed.)

 Affidavit filed in trial court:      D   Yes    IS] No              If yes, date filed :

 Contest filed in trial collli:       0Yes       D No                If yes, date filed:

 Date ruling on contest due:


 Ruling on contest:     D Sustained        D    Overruled            Date of ruling:

                                                                      Page 4of10
VIII. Bankruptcy

Has any party to the court's judgment fi led for protection in bankruptcy wh ich might affect this appeal?        0Yes ~No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                               Bankruptcy Case Number:




                                                      ··.
LX. Trial Court And Record

Court:      10th Judicial District Court                                 Clerk's Record:

County : Galveston County                                                Trial Cour1 Clerk:     ~ DistTict    D County
Trial Court Docket Number (Cause No.): 12-cv-0053                        Was clerk's record requested?        ~   Yes   O   No

                                                                         If yes, date requested : February 16, 2015
Trial Judge (who tried or disposed of case):                              If no, date it will be requested:
First Name:        Kerry                                                  Were payment arrangements made with clerk'?
Middle Name:       L                                                                                               ~Yes 0No D lndigent
Last Name:         Neves ·
                                                                          (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:          600 59th Street, Suite 4305

Addr ess 2 :
C ity:              Galveston
 State:    Texas                       Zip + 4: 77551
Telephone:      409-766-2230               ext.
 Fax:      409-770-.5266
 Emai l:




Reporter's or Recorder's Record:

 Ts there a reporter's record?             ~Yes   D     No
Was reporter's record requested?           ~Yes 0No

 Was there a reporter's record electron ically recorded?     D Yes   ~ No

 If yes, date requested: February 16, 2015

 Ifno, date it will be requested:
 Were payment arrangements made with th e co urt reporter/court recorder? ~Yes 0              No Q lndigent




                                                                     Page 5of10
~ Court Reporter                            0     Court Recorder
~ Official                                  0     Substitute



First Name:       Gall
Middle Name:
Last Name:        Jalutka
Suffix:
Address I :        I 0th Judicial District Court
Address 2:        600 59th Street, Suite 4305
C ity:            Galveston
State :   Texas                          Zip + 4: 7755 1
Telephone:     409-766-2230                ext.
Fax:      409-770-5266
Emai I: gail.jalut'ka@co.ga1veston .tx.us

X. Supersedeas Bond
Supersedeas bond filed :0Yes ~ No                   If yes, date filed:

Will file: 0 Yes ~No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from thi s Court?              O Yes   ~ No

If yes, briefl y state the basis for your request:



XII. Alternative Dispute Resohition/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be refe1Ted to mediation?
                                                         0     Yes ~No

If no, please specify:
Has the case been through an ADR procedme?               i;g)Yes   0      No
If yes, who was the mediator?
What type of ADR procedure?          Appraisal Process
At what stage did the case go through ADR?             ~ Pre-Tri al       0    Post-Trial   0   Other
If other, please specify :

Type of case? Insurance
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, ifkn own (without
prejudice to the right to raise add it ional issues or request additional relief) :
Trial court properly entered judgment on the verdict, but trial court erroneously ordered sanctioi1s: ·


How was the case disposed of?          Trial
Summa1y o f relief granted, including amount of money judgment, and if any, damages awarded. Take-nothing JN OV

If money judgment, what was the amount? Actual damages :                      $0.00
Punitive (or similar) damages: $0.00

                                                                          Page 6of10
Attorney's fees (trial):     $0.00
Attorney's fees (appellate):    $0.00
Other:      $23, 187.32
If other, please specify: Court costs assessed against League City



Will you challenge this Court's j urisdiction?      0Yes ~No
Does j udgment have language that one or more parti es "take nothing"?      IZJ   Yes   D   No
Does judgment have a Mother Hubbard clause? IZJYes          D   No

Other bas is for finality?
Rate the complexity of the case (use I for least and 5 for most complex):    D     I    D   2   D   3   IZJ 4 D 5
Please make my answer to the preceding questions known to other parties in this case.               IZJ Yes D No
Can the parties agree on an appel late medi ator?   D Yes D No
If yes, please g ive name, address, telephone, fax and e mail address :
Name                             Address                      Telephone                         Fax                     Ema il


Languages other than English in which the mediator should be proficient: None
Name of person filing out mediation section of docketing statement:       Dale Wainwright



Xlll. Related Matt.ers
List any pending or past related appeals before this or any other Texas appe llate court by court, docket number, and style.

Docket Number: 01-13-00866-CV                                                     Trial Court: 10th Judicial District Court, Galves"

  Sty le:    In re Texas Windstorm Insurance Association

      Vs.




XJJI. Related Matters

List any pending or past re lated appeals before this or any other Texas appellate court by court, docket nu mber, and style.

Docket Number: 0 1-14-003 18-CV                                                   Trial Comt: 10th Judicial District Court, Galvesbl

  Style:     In re Texas Windstorm Insurance Association

     Vs.




                                                                Page 7of10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing you r name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, tlu·ough selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
 Do you want this case to be considered for inclusion in the Pro Bono Program?             D Yes IZJ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? D Yes D No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the infonnation used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

lfyou have not previously filed an affidavit of lndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            D Yes D No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at b.llP-://aspe. hhs.gov/pove11Y/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? D Yes D No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at htt11:{L\\:'..'!'.Vv\~Jex-apQ.,Qrg. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




                                                                                            Date:            M_arch 6, 2015



 Printed Name: Dale Wairiwright                                                             State Bar No.:   00000049



 Electronic Signature: /s/ Dale Wainwright
     (Optional)




                                                                 Page 8of10
XVI. Certificate ot' Service

The unders igned counsel certifies that thi s docketing statement has been served on the following lead counsel for all parties to the trial
court's order or j udoment as follows on      March 6, 2015




                                                                           Electronic Signature: Isl Dale Wainwright
                                                                                 (Optional )

                                                                           State Bar No.:      00000049
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:       March 6,20 p
Manner Served: eServed

First Name:        Jennifer

Middle Name:       Bruch

Last Name:         Hogan~

Suffix:
 Law Firm Name: Hogan & Hogan

Address I:         711 Louisiana, Suite 500
Address 2:

City:              Houston

State      Texas                      Zip+4:    77002

 Telephone:        7 13-222-8800      ext.
 Fax:      713-222-8810
 Email :   jhogan@hoganfimtcom".

If Attorney, Representing Party's Name : League City
Please enter the fol lowing for each person served:




                                                                 Page 9of10
Date Served:      March 3, 2015
Manner Served: eServed

First Name:       Gregory

Middle Name:      F
Last Name:        Cox
Suffix:
Law Finn Name: The Mostyn Law Firm

Address I:        6280 Delaware Street
Address 2:

City:             Beaumont
State     Texas                     Zip+4:   77706

 Telephone:       409-832-2777     ext.
Fax:      409-832-2703

Email:    gfcox@inotyulaw.com

If Attorney, Representing Party's Name: League City




                                                      Page 10of10